Case 1:18-cV-05955-VEC Document 48 Filed 02/02/19 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEIN LAW GROUP, PLLC
338 ]ericho Turnpike
Syosset, New York 11791
('718) 261-4900

February 2"“‘, 2019

The Honorable Valerie E. Caproni
Thurgood Marshall

United States Courthouse
Southern District of New York

40 Foley Square

New York, New York 10007

Re: Burgess vs. Two Charlton Owners Corp. et al
Case No.; 1:1`8-cv-05955

Dear Judge Caproni,

l am requesting an extension of time to respond to your Order to Shovv Cause
as this matter affects my license and my ability to practice law and to make a living.

l Would like to consult With counsel and prepare an appropriate response. Therefore l
am asking for a 45 dayextension of the return date of the Order to Show Cause.

r“? .

,*>,%,L._W § §;4:; d

Sfuart H. Finkelstein

 

SHF/tc
To all counsel of record via ECF

